Citation Nr: 0314004	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to January 1, 
2001.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to January 1, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon and the 
Navy Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the November 1998 
rating decision, the RO established the veteran's entitlement 
to a temporary total rating for his PTSD pursuant to 
38 C.F.R. § 4.29, effective March 8 to April 30, 1998, but 
denied of his claim seeking an increased rating for this 
condition, then evaluated as 30 percent disabling.  In the 
February 2001 rating decision, the RO granted entitlement to 
a TDIU, effective January 1, 2001.  The veteran perfected a 
timely appeal of these determinations to the Board; he 
challenged the effective date assigned by the RO for 
entitlement to a TDIU.

In a December 1999 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective May 
12, 1998.  In addition, in the February 2001 rating action, 
the RO increased the schedular evaluation of this condition 
to 70 percent, effective January 1, 2001.  Because in his 
statements and testimony the veteran has specifically argued 
that his PTSD warrants a 70 percent schedular rating, 
although the Rating Schedule provides for up to a 100 percent 
evaluation for this disability, the veteran has limited his 
appeal of the PTSD issue to entitlement to a 70 percent 
schedular evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board has therefore identified the veteran's 
PTSD claim as stated on the title page of this decision.

In February 2003, the veteran and his spouse, accompanied by 
the veteran's representative, offered testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by near-continuous 
depression; a sense of a foreshortened future; frequent 
nightmares, flashbacks, and intrusive thoughts; recurrent 
suicidal ideation; homicidal ideation; decreased libido; low 
self-esteem; feelings of guilt; sleep disorder; irritability; 
uncontrolled anger; anxiety attacks; an exaggerated startle 
response; marked difficulty adapting to stressful situations; 
and severe social isolation.  

3.  The veteran's service-connected psychiatric disability is 
rated as 70 percent disabling, effective May 12, 1998; 
service connection is also in effect for residuals of left 
eye trauma, and for right foot plantar warts, evaluated as 10 
percent and noncompensably disabling, respectively, effective 
June 20, 1973.

4.  The record contains medical evidence showing that the 
veteran is unemployable by reason of his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for PTSD, effective May 12, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2002).

2.  With resolution of all reasonable doubt in the veteran's 
favor, effective May 12, 1998, the criteria for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities has 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims seeking 
entitlement to a 70 percent rating for his PTSD, and to a 
TDIU, each prior to January 1, 2001, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination in March 
1999 and VA has obtained his outpatient and inpatient 
treatment records to determine the nature and extent of his 
PTSD, and to obtain an opinion as to whether he is 
unemployable due to this service-connected condition.  He and 
his representative have been provided with statements of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In an October 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  By way of the 
aforementioned documents, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal and the 
Board's favorable determinations demonstrate the futility of 
any further evidentiary development, and thus no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); ), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Background

On May 12, 1998, the veteran filed a claim seeking an 
increased rating for his PTSD, which was then evaluated as 30 
percent disabling.  Service connection was also in effect for 
residuals of trauma to the left eye and for plantar warts of 
the right foot, which were evaluated as 10 percent and 
noncompensably disabling since June 20, 1973.

In a December 1998 report, a psychologist at the Salem, 
Virginia, VA Medical Center noted that the veteran had been 
treated on both an inpatient and outpatient basis at that 
facility and that, as a result, he had been "extensively 
observed and evaluated."  The examiner indicated that the 
veteran had severe PTSD and was "totally disabled as a 
result of his PTSD and was consequently unemployable."  The 
psychologist added that he did not foresee that the veteran's 
condition would improve.

The record shows that the veteran was hospitalized by VA to 
treat his PTSD on numerous occasions in 1998 and early 1999.  
The hospitalization reports reflect that he suffered from 
nightmares, flashbacks, uncontrolled anger, low self-esteem, 
fatigue, feelings of guilt, insomnia, self-isolation, 
suicidal ideation, anxiety, a decreased libido and intrusive 
thoughts.  In addition, these records indicate that VA 
examiners varied in their estimates of the veteran's Global 
Assessment of Functioning (GAF) score, with the October 2000 
VA examiner reporting that it was 20, and one examiner 
assessing it as high as 50.

A January 1999 report prepared by a social worker at the 
Princeton, West Virginia, Vet Center noted the veteran's 
recent VA hospitalization and indicates that he continued to 
have nightmares, flashbacks, visual hallucinations, rage, 
depression, anxiety and social isolation due to his PTSD.

In March 1999, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of his report, the 
examiner noted that he had reviewed the claims folder, and 
observed that the veteran was receiving regular VA treatment 
for his PTSD.  The evaluation revealed that the veteran 
suffered from daily depression and panic attacks, as well as 
nightly nightmares.  In addition, the examiner reported that 
the veteran isolated himself and socialized only with his 
spouse and grandchildren, as well other Vietnam veterans with 
whom he came into contact at groups.  The examiner indicated 
that the evaluation also disclosed that the veteran had a 
sense of a foreshortened future and suicidal ideation, but no 
impairment of his thought process.  The examiner diagnosed 
the veteran as having PTSD and estimated that his GAF score 
was "only 51."

The veteran was again hospitalized by VA from March to April 
1999 for symptoms consistent with that noted above, and the 
GAF score at both admission and discharge was 40.  In 
addition, the discharge summary reflects that the examiner 
concluded that the veteran was totally disabled and incapable 
of returning to work due to his PTSD.

In September 1999, and thereafter from October to November 
1999, the veteran again received VA inpatient care for his 
PTSD, and the discharge summaries for these hospitalizations 
reflect that the GAF scores, at both admission and discharge, 
were 40.  

In a December 1999 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective May 
12, 1998.  

The veteran was again hospitalized by VA to treat his PTSD 
from November to December 2000.  The report of this 
hospitalization shows that he continued to exhibit severe 
PTSD symptomatology, including nightmares, flashbacks, 
uncontrolled anger, depression, low self-esteem, fatigue, 
feelings of guilt, insomnia, decreased libido, an inability 
to communicate effectively, self isolation, suicidal and 
homicidal ideation, anxiety and rage.  Further, the examiner 
estimated that his GAF score was 35, and indicated that the 
veteran had ineffective coping skills.

Further, VA outpatient treatment records, dated since 1998, 
reflect that the veteran reported symptoms consistent with 
those noted above, which examiners continued to attribute to 
his service-connected PTSD.

In a February 2001 rating action, the RO established the 
veteran's entitlement to a temporary total rating for his 
PTSD pursuant to 38 C.F.R. § 4.29, effective November 27 to 
December 31, 2000, and increased the schedular evaluation of 
this condition to 70 percent, effective January 1, 2001.  In 
that same rating decision, the RO granted entitlement to a 
TDIU, also effective January 1, 2001.

In February 2003, the veteran and his spouse, accompanied by 
the veteran's representative, offered testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge.  
During the hearing, the veteran cited to the December 1998 
report prepared by the VA psychologist that reflects that he 
was unemployable, asserting that the TDIU award should be 
effective since at least that time.  In addition, he reported 
that although he retired due to a physical disability, now 
that he was at home so much he had no other thoughts to 
occupy his mind and that his PTSD was much more severely 
disabling because he thought about it much of the time.  

At the hearing, the veteran's spouse testified that, since 
retiring, the veteran no longer shaved and that he refused to 
answer the telephone.  She also stated that he isolated 
himself socially and had become a "recluse."  She added 
that he associated only with other Vietnam veterans and had 
no friends other than members of his family.

In light of the above, the veteran challenges the RO's 
determinations only insofar as he seeks a 70 percent 
schedular evaluation for his PTSD, prior to January 1, 2001, 
and, pointing to the December 1998 VA report, to a TDIU "at 
least since December 1998."

Analysis

As a preliminary matter, the Board notes that when the 
veteran filed his claim on May 12, 1998, he asserted that he 
was unable to work due to his PTSD, which under the law 
constitutes a claim of entitlement to a TDIU.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001.  As such, both his PTSD and TDIU claims have been 
pending since that time.

PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411, prior to January 1, 2001.  As 
discussed above, he seeks a 70 percent rating for this 
condition, effective May 12, 1998.

Under this code a 50 percent evaluation is warranted for PTSD 
when the disorder causes occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Following a careful review of the evidence, the Board agrees 
with the veteran and finds that his PTSD has been 70 percent 
disabling since May 12, 1998.  In reaching this conclusion, 
the Board notes that December 1998 VA report, which was 
prepared by a psychologist at the Salem, Virginia, VA Medical 
Center who had "extensively observed and evaluated," 
reflects that he opined that the veteran was "totally 
disabled as a result of his PTSD and was consequently 
unemployable."  Moreover, the four VA hospitalization 
reports, which show that the veteran was hospitalized for 
extended periods to treat his PTSD between March 1999 and 
December 2000, reflect that the examiners assigned GAF scores 
of between 35 and 40, which according to DSM-IV indicate 
impressions that the veteran was unemployable due to his 
psychiatric disability; indeed, the April 1999 examiner 
specifically indicated that the veteran was totally disabled 
and incapable of returning to work due to his PTSD.  Further, 
the symptomatology identified in the VA outpatient and 
inpatient reports is consistent with that criteria required 
for a 70 rating under Diagnostic Code 9411.  In light of the 
above, the Board finds that the veteran's PTSD was 70 percent 
disabling, effective May 12, 1998.

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the Board has determined that his service-connected 
PTSD warrants a 70 percent schedular evaluation, effective 
May 12, 1998.  Further, although service connection has been 
established for two other conditions, he maintains that a 
TDIU is warranted due to his PTSD alone.  Following a careful 
review of the medical and lay evidence of record, and 
resolving all reasonable doubt in the veteran's favor, the 
Board agrees, and notes that prior to January 1, 2001, the 
combined disability rating for the veteran's service-
connected disabilities was 73 percent.  The veteran's 
disabilities thus satisfy the requirements set forth in 
38 C.F.R. § 4.16.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this capacity, the Board finds that the veteran's 
statements, as well his testimony and that offered by his 
spouse, to be credible.  In addition, these statements 
testimony are consistent with the medical evidence that has 
repeatedly shown that the veteran is unemployable due to his 
PTSD.  Moreover, there is almost no medical evidence 
indicating that the veteran was able to work prior to January 
1, 2001, despite the severity of his service-connected 
psychiatric disability.  In light of these circumstances, the 
Board concludes that a grant of a TDIU is warranted effective 
May 12, 1998.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective May 12, 1998, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

